Order filed, March 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00833-CR
                               NO. 14-12-00834-CR
                                 ____________

                          HIRAM BROWN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 13
                            Harris County, Texas
                   Trial Court Cause No. 1806917, 1806918


                                     ORDER

      The reporter’s record in this case was due March 12, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Deanne Bridwell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM